Title: From George Washington to Antoine-Jean-Louis Le Bègue de Presle Duportail, 21 February 1781
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle


                        
                            Dear Sir,
                            New Windsor Feby 21st 1781
                        
                        My Visit to the French Army at Rhode Island has been delayed by important business & must necessarily
                            be retarded a while longer. There are particular reasons which make me anxious to have you along with me in this tour. If
                            it is not inconvenient to you therefore to leave Philadelphia immediately, I should be glad if you would join me as soon
                            as possible—That I may know certainly whether you can or cannot accompany me I pray you to write me by express; &
                            if you come, to name the day I may hope to see you at head Qrs.
                        I directed the Qr Mr Genl (Colo. Pickering) a few days ago, to establish a Chain of Expresses between this
                            & Philadelphia for the speedy transportation of Letters—write by these & request the Qr Mr in Phila. to
                            forward the letter with all possible dispatch as I shall wait your answer & govern my departure by it. I am with
                            Sincere esteem & regard—Dr Sir Yr Obedt Servt
                        
                            Go: Washington
                        
                    